PER CURIAM.
We sua sponte dismiss this appeal having determined that the issue raised herein is without merit and frivolous on its face. We remand the cause to the trial court with directions that costs and attorney’s fees be taxed pursuant to section 57.105, Florida Statutes (Supp.1986) which provides:
The court shall award a reasonable attorney’s fee to be paid to the prevailing party in equal amounts by the losing party and the losing party’s attorney in any civil action in which the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the complaint or defense of the losing party; provided, however, that the *733losing party’s attorney is not personally responsible if he has acted in good faith, based on the representations of his client.
See Whitten v. Progressive Casualty Insurance Co., 410 So.2d 501 (Fla.1982).
DOWNEY, ANSTEAD and STONE, JJ., concur.